                                                                  - USDC-SDNY
                                                                    DOCUMENT
                                                                   ELECTRO'.\IICALLY FILED
                                                                   DOC#:
                                                                           --~;--;----,--,---
                                                                  ~DATE FILED:    :> /12- /D

              THOMAS AMBROSIO
                           ATTORNEY AT LAW
                                  Member of NJ & NY Bars


                                    March 12, 2020

VIA ECF                                                    Application granted. The
                                                           conference is adjourned to April
Hon. Ronnie Abrams, U.S.D.J.                               2, 2020 at 2:30 p.m. Time is
Thurgood Marshall                                          excluded to April 2, 2020, under
United States Courthouse                                   the Speedy Trial Act, pursuant to
40 Foley Square                                            18 U.S.C. Section 3161(h) (7) (A).
New York, NY 10007
                                                           so
              RE:    USA vs Fernando Keyes
                     Indictment 20-cr-95
                                                           Ronnie A          U.S.D.J.
                                                           March 12,
Dear Judge Abrams:

     I   represent  Fernando  Keyes   on  the                          above   referenced
indictment. This matter is scheduled for a                             status conference
tomorrow before Your Honor tomorrow at 12 noon.                         I am respectfully
requesting that Your Honor adjourn the status                          conference for at
least 2 weeks.

     On March 2, 2020 the Government emailed me a plea offer for
Mr. Keyes. He is detained at the MCC, but as a result of the
extended lockdown of the MCC, yesterday was my first opportunity
to discuss the plea offer with him.

     In the midst of the coronavirus pandemic I also believe that
it would be unwise to expose Your Honor and court personnel to
possible coronavirus exposure during a status conference.

     I have corresponded with AUSA Alexandra Rothman and she does
not object to my request for an adjournment.


750 Valley Brook Avenue I Lyndhurst I New Jersey 07071 I 201.935.3005 I 201.935.7667   00
                                                                                            fax
                                 tambrosio@legal750.com
     I thank Your Honor for your consideration of this adjournment
request.



                                   Respectfully yours,

                                   ls/Thomas Ambrosio
                                   Thomas Ambrosio

cc:    All counsel (via ECF)




750 Valley Brook Avenue I Lyndhurst I New Jersey 07071 I 201.935.3005 I 201.935.7667   00
                                                                                            fax
                                 tambrosio@legal750.com
